Citation Nr: 0327976	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The appellant served on active duty from October 1968 to 
April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 administrative decision by the VA 
RO in Buffalo, New York.


REMAND

Briefly, the appellant received an other than honorable 
discharge from the Army in April 1972 because of actions that 
reportedly included three unauthorized absences.

The appellant contends that he suffered from symptoms of PTSD 
while in the military-which, in turn, negatively impacted 
his ability to perform his duties and caused him to act in 
the manner that eventually led to his other than honorable 
discharge.  

In the informal hearing presentation date October 2002, the 
appellant's representative contends that the appellant's 
misconduct in service was not willful, because of his mental 
illness, most notably his PTSD, which was triggered by his 
combat service in Vietnam and the reception he received from 
the general public upon his return.  According to the 
representative, since the appellant suffered from PTSD in 
service, the character of his discharge should not be a bar 
to VA benefits because he was insane at the time of the 
commission of the offenses that led to such a discharge.  

If it is established the veteran was insane at the time of 
the commission of an offense leading to a court-martial, 
discharge, or resignation, he shall not be precluded from the 
receipt of VA benefits.  See 38 U.S.C.A. § 5303(b) (West 
2002).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his/her 
normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from 
the accepted standards of the community to which by birth and 
education he/she belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he/she resides.  38 C.F.R. § 3.354(a) (2002).  However, 
38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-
97 (citing to Black's Law Dictionary and Dorland's 
Illustrated Medical Dictionary).

In that opinion, VA's General Counsel in May 1997 discussed 
the intended parameters of the types of behavior, which were 
defined as insanity in 38 C.F.R. § 3.354(a).  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in that regulation.  It was further 
indicated that a determination of the extent to which an 
individual's behavior must deviate from his/her normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  It was stated that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior, which disrupted the legal 
order of society.  It was also stated that the term "become 
antisocial" in the regulation referred to the development of 
behavior, which was hostile or harmful to others in a manner, 
which deviated sharply from the social norm, and which was 
not attributable to a personality disorder.  It was indicated 
that the reference in the regulation to "accepted standards 
of the community to which by birth and education" an 
individual belonged required consideration of an individual'' 
ethnic and cultural background and level of education.  It 
was stated that the regulatory reference to "social customs 
of the community" in which an individual resided required 
assessment of an individual's conduct with regard to the 
contemporary values and customs of the community at large.  
The opinion also held that behavior, which is generally 
attributable to a substance-abuse disorder, does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct, which is generally considered to 
fall within the scope of the term insanity and therefore does 
not constitute insane behavior.

The Board notes that the insanity exception to the bar to VA 
benefits only requires that insanity be shown to exist at the 
time of the commission of the offense leading to discharge; 
there need not be a causal connection between the insanity 
and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 
154 (1996) (citing Helige v. Principi, 4 Vet. App. 32, 34 
(1993).  There still must be competent evidence, though, 
establishing that the appellant was insane at the time of the 
offenses in question leading to the other than honorable 
discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).

If insanity is an issue, VBA's Adjudication Manual requires 
that the case be developed concerning this before a decision 
is made on whether the appellant's discharge was due to his 
willful misconduct.  See M21-1, Part IV, para. 11.05b.  This 
development has not been completed, however.

In this regard, when, as here, a rating agency must determine 
whether an appellant was insane at the time he committed an 
offense leading to his discharge, it must base its decision 
on all of the evidence procurable relating to the period 
involved, and apply the definition in section 3.354(a).  38 
C.F.R. § 3.354(b) (2002).

It appears that the majority of the relevant evidence 
necessary to make this determination has been obtained, 
including the appellant's service medical records, service 
personnel records, and records pertaining to the disciplinary 
action taken against him for his actions that led to his 
other than honorable discharge.  Post service evidence 
includes a May 2002 psychiatric evaluation report.  At that 
time the veteran claimed that during a short period of 
absence without leave he reported to the Seneca Army Depot 
and while awaiting processing, was again absent without leave 
and tried to lethally overdose on phenobarbital and 
belladonna.  After stabilization in the intensive care unit 
of a hospital, he left against medical advice and reported 
back to the Army.  These records have not been obtained and 
associated with the claims folder.  A VA medical opinion 
should then be obtained indicating whether he was insane when 
he committed the infractions.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

After completion of the above development, the RO should 
refer the case for rating activity disposition of the 
insanity issue.  In essence, the RO should make a specific 
finding as to whether the appellant was insane at the time of 
the commission of the offenses that lead to his discharge.  
See M21-1, Part IV, para. 11.05c.

Following completion of the above, regardless of whether 
insanity is established, the RO must prepare a formal 
decision pertaining to the character of the appellant's 
discharge, i.e., whether it was the result of his willful 
misconduct.  See M21-1, Part IV, para. 11.05d.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  Furthermore, it is noted that many notice 
letters are essentially invalid in view of a recent Federal 
Court decision.  Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).  Notice should be given with 
this holding in mind.

Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
claim currently on appeal.  The letter 
should include specific notice as to the 
type of evidence necessary to 
substantiate the claim.  The notice 
should be given in accordance with the 
Court cases noted above, and other 
applicable legal criteria.

2.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  In particular, according to 
history he gave during a psychiatric 
evaluation in May 2002, he was 
hospitalized for attempted drug overdose 
during a period of AWOL.  The veteran 
should identify this hospital.  To the 
extent releases are needed, he should be 
requested to provide that information.  
All such evidence should be associated 
with the claims file.

3.  After completion of the above, the RO 
should have an appropriate VA physician 
review the appellant's medical history 
(particularly during and immediately 
after service) and provide an opinion 
indicating whether he was insane at that 
time when he committed the various 
offenses that ultimately precipitated his 
discharge from the military under other 
than honorable conditions.  See 38 C.F.R. 
§ 3.354, cited above.

This medical opinion should discuss the 
intended parameters of the types of 
behavior that are defined as insanity in 
38 C.F.R. § 3.354(a).  Specifically, 
the examiner's definition of insanity 
must be interpreted in light of the 
commonly accepted VA definition of 
"insanity." VAOPGCPREC 20-97.  The 
examiner should discuss the extent to 
which the appellant lacked control of his 
faculties, the ability to make decisions, 
or judge right from wrong; the examiner 
should also discuss the extent to which 
the appellant was unable to understand 
his actions or take responsibility for 
them.  

4.  After completing any necessary 
development in addition to that specified 
above, the RO should make a specific 
finding as to whether the appellant was 
insane, under 38 C.F.R. § 3.354, at the 
time of the commission of the offenses 
leading to his discharge from service.  
See M21-1, Chapter IV, para. 11.05c.  
Once this finding has been made, the RO 
should prepare a formal decision 
readjudicating the issue of whether the 
character of his discharge from military 
service constitutes a bar to VA benefits.  
See M21-1, Chapter IV, para. 11.05d.

Thereafter, to the extent the benefits sought are not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded a 
reasonable period of time to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


